Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  161476 & (72)                                                                                               Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 161476
                                                                     COA: 342639
                                                                     Wayne CC: 17-005152-FC
  RUSSELL CHARLES GOVETT, IV,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file a pro per supplement is GRANTED. The
  application for leave to appeal the May 14, 2020 judgment of the Court of Appeals is
  considered. We DIRECT the Wayne County Prosecuting Attorney to answer the
  application for leave to appeal within 28 days after the date of this order. In particular, the
  prosecuting attorney shall address the defendant’s arguments regarding MCR 6.201(B)(3)
  and the $400 fee for standby counsel.

         The application for leave to appeal remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 12, 2021
         s0209b
                                                                                Clerk